Citation Nr: 0524336	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-07 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a back disability, 
to include scoliosis.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an effective date for an award of service 
connection for bilateral flat feet with metatarsalgia and 
bunions, prior to August 3, 1999.

5.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the right 
knee, prior to August 3, 1999.

6.  Entitlement to an effective date for an award of service 
connection for patellofemoral pain syndrome of the left knee, 
prior to August 3, 1999.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Washington, D.C., Regional Office (RO) that, in pertinent 
part, denied service connection for hip, neck and back 
disabilities.  In addition, the veteran has appealed a 
determination by a Decision Review Officer that an earlier 
effective date is not warranted for an award of service 
connection for a bilateral foot disability, and 
patellofemoral pain syndrome of each knee.

During a personal hearing before the undersigned in 
Washington, D.C., the veteran withdrew her claims for service 
connection for shoulder, elbow and wrist disabilities, as 
well as her claim for an earlier effective date for an award 
of service connection for recurrent urinary tract infections.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.  Additionally, the veteran presented 
additional evidence at the hearing and provided a waiver of 
RO review in accordance with 38 C.F.R. § 20.1304 (2004).  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. in March 2004.  For reasons explained below, the Board 
finds that another remand is necessary.

This appeal is REMANDED to the RO via the AMC in Washington, 
D.C.  The Department of Veterans Affairs (VA) will notify you 
if further action is required on your part.


REMAND

In March 2004, the Board mailed a copy of its March 2004 
Remand to the veteran at an address in Norway.  It was 
returned as undeliverable in April 2004.  There is no 
indication in the file that the document was re-sent.  A 
March 2004 letter from the AMC and an April 2005 supplemental 
statement of the case (SSOC) were mailed to the veteran at 
the same address in Norway.  It appears that these documents 
were also returned as undeliverable.  The Board notes that 
written correspondence mailed to the veteran at the same 
address in October 2004 was not returned as undeliverable.  
There is no indication in the claims file that the veteran's 
address has changed since that time.  

The evidence of record includes an October 2003 statement (VA 
Form 21-4138) from the veteran's ex-husband wherein he 
indicated that he kept in contact with the veteran.  The 
document lists his daytime and evening phone numbers as well 
as his mailing address in Lake Ridge, Virginia.  In the 
interest of due process and fairness, the Board believes that 
an attempt to verify the veteran's most current mailing 
address should be made, and it may be possible to enlist the 
aid of her ex-husband to obtain that information.  

The Court of Appeals for Veterans Claims (Court) has held 
that VA may rely on the "last known address" shown of 
record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 
(1995), and that the burden is on the appellant to keep VA 
apprised of his or her whereabouts; if he or she does not do 
so, there is no burden on the part of the VA to "turn up 
heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In addition, the Board must 
emphasize for the veteran that the Court has also held that 
the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  

It is the veteran's obligation to ensure that VA has a 
current mailing address.  However, there has been no 
correspondence from her regarding a change of address since 
she appeared for her hearing in October 2003.  Except as 
otherwise provided, where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158(a) (2004).  The veteran is 
hereby advised that her claims may be deemed abandoned if VA 
she fails to provide VA with her most current address.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

The RO should attempt to verify the 
veteran's current mailing address.  The 
veteran's former spouse may be of 
assistance in obtaining this information.  
All attempts to procure her address 
should be documented in the file.  If a 
more current address is obtained, send a 
copy of the March 2004 Board decision, 
the March 2004 AMC letter, and the April 
2005 SSOC to her and allow an appropriate 
period to respond.  

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


